                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-00360-KDB
 RONALD WHEELER HARTWICK,

                  Plaintiff,

     v.                                                           ORDER

 ANDREW M. SAUL, Commissioner of
 Social Security,

                  Defendant.


          This action being submitted to the Court for entry of a Consent Order agreed to by the

Parties and it appearing that Plaintiff, by and through his attorney, has executed this Consent Order

and Defendant has executed this Consent Order, by and through the undersigned Special Assistant

United States Attorney; and it appearing that the Parties have agreed that Plaintiff, Ronald

Hartwick, is awarded attorney fees and costs under the Equal Access to Justice Act (EAJA) in the

amount of $6,035.70 in full and final settlement of attorney’s fees and costs arising under the

EAJA. 28 U.S.C. § 2412(d). In accordance with Plaintiff’s corresponding Consent Motion, full

or partial remittance of the awarded attorney fees will be contingent upon a determination by the

Government that Plaintiff owes no qualifying, pre-existing debt(s) to the Government. If such a

debt(s) exists, the Government will reduce the awarded attorney fees in this Order to the extent

necessary to satisfy such debt(s).

          IT IS THEREFORE ORDERED that, pursuant to the above, the Commissioner pay the

sum of $6,035.70 in full satisfaction of any and all claims arising under EAJA, 28 U.S.C. §

2412(d), and upon the payment of such sums this case is dismissed with prejudice.




            Case 3:19-cv-00360-KDB Document 22 Filed 12/17/20 Page 1 of 2
SO ORDERED.

                        Signed: December 17, 2020




 Case 3:19-cv-00360-KDB Document 22 Filed 12/17/20 Page 2 of 2
